Case 3:18-cv-02822-WHA Document 89 Filed 06/18/20 Page 1 off ILEW

 

cf& W Ev JUN 16 2020
ee ah SUSAN M. SPRAUL, CLERK
Ye U.S. BKCY. APP. PANEL
WW \ OF THE NINTH CIRCUIT
* x38 sco coun
sSUNTED 1 STATES BANKRUPTCY APPELLATE PANEL
ois SAC OF THE NINTH CIRCUIT |} ¢_7 22 LOA
W
In re: | BAP No. NC-20-1064
BRUGNARA PROPERTIES VI, Bk.No.  17-30501
Debtor.
LUKE BRUGNARA,
Appellant,
v. ORDER TRANSFERRING IFP
MOTIONS TO DISTRICT
JANINA M. HOSKINS, Chapter 7 trustee, COURT FOR
DETERMINATIONS
Appellee.

 

 

Before: GAN and FARIS, Bankruptcy Judges.

On May 27, 2020, appellant filed a motion for leave to proceed in
forma pauperis with respect to this appeal ("First IFP Motion"). An order
was issued by the BAP Clerk, giving the bankruptcy court the opportunity
to make a certification under 28 U.S.C. § 1915(a)(3) regarding whether the _
appeal is frivolous. The bankruptcy court did not issue a certification that
the appeal is not taken in good faith.

Appellant filed a second IFP motion on June 11, 2020 ("Second IFP
Case 3:18-cv-02822-WHA Document 89 Filed 06/18/20 Page 2 of 8

Motion").

Under the holding of Perroton v. Gray (In re Perroton), 958 F.2d 889
(9th Cir. 1992) and Determan v. Sandoval (In re Sandoval), 186 B.R. 490, 496
(9th Cir. BAP 1995), the Bankruptcy Appellate Panel has no authority to
grant or deny in forma pauperis motions under 28 U.S.C. § 1915(a) because
bankruptcy courts are not "court[s] of the United States" as defined in 28
US.C. § 451.

Appellant's IFP Motions are hereby TRANSFERRED to the United
States District Court for the Northern District of California for the limited
purpose of ruling on the IFP Motions. It is appellant's responsibility to take
all necessary steps to have the IFP Motions considered by the district court
within a reasonable period of time.

No later than Thursday, July 16, 2020, appellant must file with the
Panel and serve on opposing counsel a written response which includes as
an exhibit a copy of the district court's order on the IFP Motions or an
explanation of the steps appellant has taken to have the IFP Motions
considered by the district court. For the convenience of the district court,
copies of the notice of appeal, the order on appeal, and the IFP Motions are
attached to this order.

Appellee's obligation to file a responsive brief is hereby EXTENDED
until FOURTEEN (14) days after entry of an order resolving the IFP
Motions.

Failure to comply with the requirements of this order may result in
dismissal of this appeal for lack of prosecution without further notice to the

parties.
UR TELY SES BP NERO COLE |
NORTTERN Di6TRICT oe CAUBPMIA

BL CASE | 7. 3050( DY

 

 

La the lattec ot:
BRU ENAEA PROPEEQES VI PILED ——

a Cal Aaie cacpacefian [_aR-+ opp
WED re oy
Se

 

 

 

 

 

 

 

Nomce oF APPEAL.

Maraat and ly eves Pacty Luke Powaore & ‘Baan
Pies hia Nonce i: APPEAL +n 2nnest the Banbtgrtec
Cosyets ORDER DENYING MetON Fu QEVEN PensavAl! |

Peover,

 

 

 

 

 

 

 

 

 

 

 

 

Fhe BL Cout erred 10 42 abbeuoted [cot line, aS et
124 Mea Led vader PK | Las +2 popduct lan ediden. SA
hea rks bascw Joan Me claims “made_he, Pawo. bA_
Memon) and ARON Cex ary Ac: “owt ar den altl, > “Tuible

 

 

 

 

 

 

 

 

 

 

perssnal “paper, DUNEA ADA "Bade Nala larDparetioA hel LA bi
Bag nace TH mechs V\ LBV I3¢ the S24 Clie pelpectsy af av
neat back JAWNA Nteless Qeanre: pane celiz (orgs etathe S

 

 

ier BOD 22 ald dp resus, Osattontae Bter aud] tasep 2 i
TPR au iad ee abou )ealdt Bimetldy a+ Bed. Fucthis’ pent.
he se NEG ve. at 24 bande Street Lb warth Wra Bhe ‘ub Lyon
dollar a 600, S07 Ush+)! the (KOur all Piy2to COCd £~
er od 5 "tt eluete | | street chix bk - oy Chua SA ct oft 36]

fm fil K<tyect Sac 13 wears ond the Shree C2) BRUEMARA
Lokpor sm oN 1S ote vice bout l tbo.) i (loentarted St eye age
Fs fnethiy Od aS) és jp Sk --the esuatte Aer ofF J
hu radsogD trict thnrsard dollars LBZ, 2OU- BSD) the

BRULMARML CDLMBPATIEAL SiaAS Toxt fact mer 3 he.
Koad red thovsand Aetlacs— “fs $1160 O0U: W USDEY.. the Poot

(Be). elted bun_Misae un toe the GACLS SAct BEL Atal 26
“Bs ADL Quead Yi j 5 dex loon pith Wes. _Mapon/

SA de iW. Mb qanduce AiWMerns thied eoathy bdictaesSe:5 st

dale tl rues Bh inst het

 

 

 
Case 3:18-cv-02822-WHA Document 89 Filed 06/18/20 Page 4 of 8

 

 

 

 

nese > Valole BRUNARA CORY (sec Broan are > OEP a Leen,

 
  
 

 

ews were. Tn the gat
IZ VGE BURNS Of) -the Siecle) en Fut
tee SF clo is\ She Wt, ne at—The sa i“ =the.
us “Leng ete. Gével fabian cok Au, sack

 

 

Re

AC

 

 

A na alc L Sa Ad <tote Feders[- sad loca [rs
Srort abel the “Than sl iu {y det sad, the

 

 

Y~

 

ot

eye

 

 

 

_ Reanret Naser stains | InSs aadl street aa ck Breen a Zeit vedo a

 

Iq summoabn  Moestoli hes ade nb MeCas acl ee
ocdets uA ine Bk fase hat 2. perdi appeal
19 the AX Ciescl fovttat Ameole » ah Goal f

BAe bitalze Bang ane us Depry L ah Ze
Wastin ha a Thc 4 Arahat Cea uesté Ling bp tok
Acanenls ue Ce Maat les ~agdel arch ZA slo him +

 

 

Lan Autite an euidencians hearing tatbyteda uk LI Lae she LOS 2:

 

 

 

 

 

PLAc lA Ife 1) rf SS / L145 yf i le [fe Accttamed
v 7 . — G { ~ (S
, BLA if © ry) . j fPaAdor lA A TA a {)
A dont +45) “Broun> fy / oy Tha Blere até these
(keyns 2 ~ mnmvedeale “ee bin. ra thecs itxloshle lhews
= 3 mt ¥ Ser — Ven ae v ey t= ?

 

 

 

ZY
{| 2?
—

 

02RD AR cere XS VA To
MUTI
LUKE BL6NARPA

MLA ZA S“ —

 

Z/1]20

—

 

=z the Gth Cvesit Court ts coffer teviewina on appesl in This

case. (BK of BDV) « athe. nommee fern (bling but Mostalz, 2»

the Ser llvtfeale- "24 he tou of the Sen CHER eh le; AN “this

J
Persona! parpecty elaher bes BUsABes

AP

 

 

Casé: I7-30501 Doc#475 Filed: 03/17/20 Entered: 03/17/20 15:23:27 =Page 2 of

 

Las
UNITED STATES BANKRUPTCY COURT

for the Northern District of California

Go

Co ON DB Nn

10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

Case 3:18-cv-02822-WHA Documbntesed pnddecgkeits/20 Page 5 of 8
March 06, 2020

EDWARD J. EMMONS, CLERK
U.S. BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

 

Signed and Filed: March 6, 2020

Uns, Wake

DENNIS MONTALI
U.S. Bankruptcy Judge

 

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

In re: ) Bankruptcy Case
) No. 17-30501-DM
Brugnara Properties VI )
) Chapter 7
Debtor.
)
)

 

ORDER DENYING MOTION TO RETURN PERSONAL PROPERTY

Interested party Luke Brugnara filed a motion for return of personal property (the
“Motion’’) (dkt. #430) on February 11, 2020. The Chapter 7 Trustee opposed on February 13,
2020 (dkt. #435). The Motion was denied on the record on February 14, 2020. Mr. Brugnara
then filed a response on February 28, 2020 (dkt. #457). Good cause appearing, the court
reiterates its ruling that the Motion is DENIED.

In the future, the court will not consider motions unless they are properly noticed,
served, and set for hearing in accordance with Bankruptcy Local Rules. Facts alleged in
motions must be supported by competent evidence. The court will strike any unsupported
allegations of religious bias.

The court notes that it has already ordered the sale of real property related to the Motion
and denied a motion for reconsideration of that sale, and thus will not take further action on

related requests.

** END OF ORDER ***
-]-

Ase: 17-30501 Doc#471 Filed: 03/06/20 Entered: 03/06/20 16:38:39 Page 1 of
2

 

 
ON) FEES ES EPED Pier APP UPS BRR
Poe THE NINTH CiReurl

 

 

 

lo the Motes of BaP ENC-20-1OC#

 

Rad

GNARA PpeopeeTes Vl RE I'7-ADsd!

 

 

 

y

 

LUKE BP ENARE. | MORN Poe Lea Te

Pageyl of 2

u 2 aleeP Pont PALER [B+

[

OPEMNG BREE
RECEIVED

~ peel M. Spraul, Clerk

Woe APP. PANEL
OF THE NINTH CIRCUIT

Ppacllaat

TEMIAL HasidiNs MAY 27 2929

 

 

 

 

 

 

 

 

Appellee
TI FILED
DOGKETED
INITIAL

Appel (lant [ wipe Basu G2 Fa (“B Ya) ADB x L les th o> {

mit niota tye f [geste “TS Pen coe aA foc 2.7 Paupects 34-4 Ree
Brel ja thi ne extant potter as ms sested lau Toda ae SS
Masa J BOOZ a a Oecd: ce Ce: Fees recoil bu PP2LWAD af Det = FEBS

 

Poke { ie
Mau 7 2220. [M244 oa LOGO oth. Béce. “Pariaare re-Ma isn

a )° J ye

Roan 2 tndezel duck uA Drevin. Sle 5 Metro Sar bere te

/

Sel LO, Eormn2 "Pacino, (. { TOS Cal ” Bred LYRA (2

GT

 

 

 

Thi 2 BLP _& - Fons. PasL pers akaboz, because De is conned

faa Federal caatetiian until Toad 5 2822 paths DQ) acess hs

Dees DA 3 Aeed } Conde plartkoeu’ 27 ao the ipso. TH oArb lie» pres
s

 

pane! Bee Do cument: 12, Filed: 06/27/2020

} }
ne Bs gull Lie Jhaeck, Bioiad>6e Cont Dei The a. because oe

the

vg
Seetoahens Dns) fale | hg fe pas a OMaAae Wiotes These

Cepiés 2a tatan3 > BAP wader pb dlsbag

 

 

Lee ozetrul luc fy

 

 

4 Pacis p> “ bared han sae by) L sy
Sie Peas BSL 1S ze CHET. 12 3) Ze. YEO ho

 

~ I
puze PeUGMARA
STIG Gloe
7 TT

 
ASF, SLPS YRRAAR MIA) Poqimens 82s Fiipd 09/1620) Pavetol By CL
Oe THE NINTH crecuiT

fo fo SEN SP

lasthe master ok LU = N¢ Big. Case 177 2050)

3RUGNARA PROPERTIES Nba emeawPet NC - 20-10 Ge.

PANEL
Betas MT ‘OIHGuIE

LUE BRI ENE a
Dppediant FILE...

pout pea NGE 6 “To NM Tee

 

 

 

 

 

 

 

 

 

 

   

 

   
  

 

 

 

 

 

 

Ny
a Z, OE DEELC| ENCY- (eel _|\
a Lf Cash. LEBATES. Pa PEER Waris 3
OVANINA HOSKINS | GESIANDSIGN BE VECO | pRANDEET

Ape lee -__ _O2DER. NENCE: SORBINENT OF LSSUeS:
x rt “MECL A peprvan{ LuiZE: REUGARHRA,
=

 

 

ppellaat Lule Baars (CBasgnara'!) cecéived May | 2026
“NOmGE. oF E_DEEICLE OS lyses te ndiAg amoes) ia this
iit ae ot Moa Her 1 tat a Tee, > [es z Acc fezsorcclinvad
athe. Ho Voun DA items CBos pe ABTA, ren inG ecoten aioOyekai lel

#Mplacatontsy, WeespenseGsyas fed, unste. d)4

FY Eaa she Blina| docket tee = ‘Boanar is unable. ety a se
preg 36] Bose 5 S365 io ronBnemect, Iss Nee ZB) ACCESS to Sando
Sappdel. ‘please te home Tuspe_Z 202.0 .Batanarea hes alredy
been granted forma pape 6 Status Uy se. Federal Caycts 7
SEtais fastaat moter, apt other Plena! metecs cue 4oP Doran cas
Pils artumstenaces.. Pe EQAP 2&4. foom=. pauper) 4 Stach Cabdspns
Chas Stews GUD Ar Pamno athens 4 thes. = Wie St AS
“Paanacas tran CtaS Int 4 Z
clad qed A? nce-the -PODE Greens pachoelis ihr “is C25) SC

bhellvserve 25 2 Res pias To | eases Pasceed|s | sacs, Paes.

 

ee

 

a

 

 

 

 

 

 

    
 
 
 
 
 

 

 

 

 

 

 

 

 

  

ac these. Cpe ej etalled hereta B29 noalkes pthefe
Ltote ments VU mviie pene he nd -decd ar er Teor nie 2 el
ucetects i <———

 

 

 

) fies Desianatien of Rao Lele. Transecert Ockec Nexhee-
Ce WasTnNe > hes 3004 ay ee : The Be. Coie nul Ze

Ban Yee bend So S Yhee. 2c6e_no transee 1S. the BY Coock

denied “Bargnaras My abn. For Petiscn & Fckeseckeadk, Valusble

 

 
Case 3:18-cv-02822-WHA Document 89 Filed 06/18/2 8 af 8
UNITED SIRES BANLRUPCT APPELLATE PANEL
OF “THERE onesie CiRCuUrT

Susan W Tau
U.S, BKCY. APP. PANEL

OF THE NINTH CIRCUIT

— a _ i SOT p00 By 7-305)

Luiz BRUeNARA, MOTION To _LEAVETO
) Mi PAUP ERIS. VECLALAnON.

“TANINA HDSKINS, GRE@NFELD PSG, 0% LUKE BRUGNARA

ge 1 of 1

Pa

020:

: 06

_Apoe | lant ; Luke cicnace (“Bru wore) moheans this BAP.
bien. ascamted <Docone paupen Sin Apis sostatmeter “BPW BEY,
in. Bk Covert a US. 5 stict Cooct, Mh Gur Gout sf fp peads. —
OLN A. JB AY py. cthe past. 60. 42148 fo cau seb My 42 rats.confined. co
and has. np. access te. “Pe . PY Huoads . wv boloie ver 1.pay.a 4
i Dy 0 . 60 Cos. z Bas IND23. 1o0elihon. / al} jit tars ME i changed AS
chewy skllin. fonBrement with Ag aaess to isd TA is ZAlT.
joded own. Je vaenbae COVIDAS With wuedle Hew week. a ely to
ws Seber home ts SF, | oo we i ees ene
TL dQ eclare Under penny The ADE QDINA Hue an A coset.

 

Case: 20-1064, Document: 1;7, Filed

  
